In a child protective proceeding pursuant to Family Court Act article 10, nonparty Thomas N. appeals from an order of the Family Court, Suffolk County (Whelan, J.), dated December 3, 2010, which, after a hearing, denied, as untimely, his application to place the subject child in his care.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly denied, as untimely, the appellant’s application (see Family Ct Act § 1028-a [a] [v]; Matter of Haylee RR., 47 AD3d 1093 [2008]). It is undisputed that the application was filed approximately 14 months after the subject child was removed and placed into foster care. Moreover, contrary to the appellant’s contention, the evidence adduced at the hearing did not demonstrate that his failure to file his application within the period prescribed by Family Court Act § 1028-a (a) (v) was the result of misleading information provided by the Department of Social Services. Mastro, J.E, Dickerson, Chambers and Roman, JJ., concur.